                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

LARRY CRIM,                                     )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:19-cv-00284
v.                                              )          JUDGE RICHARDSON
                                                )
SCOTT GOLDEN, et al.,                           )
                                                )
        Defendants.                             )

                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 96), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at *1 (E.D. Mich. March 18, 2019) The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved.

       Accordingly, for the reasons stated in the Report and Recommendation, the Court construes

Plaintiff’s Notice of Voluntary Dismissal (Doc. No. 79) as a motion for voluntary dismissal




     Case 3:19-cv-00284 Document 97 Filed 08/19/20 Page 1 of 2 PageID #: 745
pursuant to Fed. R. Civ. P. 41(a)(2) and, so construed, that motion is GRANTED. Plaintiff’s

claims against Defendant Garrett are DISMISSED WITHOUT PREJUDICE. Defendant

Garrett’s Motion to Dismiss (Doc. No. 81) is DENIED and, in light of these rulings, Defendant

Garrett’s Motion to Dismiss (Doc. No. 49) is DENIED as moot.

       All claims against all Defendants have now been dismissed, and the Clerk is directed to

close the file. This Order shall constitute a final judgment for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.



                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 2

    Case 3:19-cv-00284 Document 97 Filed 08/19/20 Page 2 of 2 PageID #: 746
